Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 30 October 2020 and 01 June 2021 were filed and are being considered by the examiner.
Allowable Subject Matter
Claims 1, 3-12 and 14-22 are allowed over prior arts.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 1 and 3-9 is the inclusion of the limitations of a printing material mixing cartridge that includes a storage medium storing: a recirculation cycle counter indicative of the number of recirculation events experienced by the cartridge, wherein a recirculation event experienced by the cartridge comprises receiving printing material from the printing apparatus into the reservoir and returning the printing material from the reservoir to the printing apparatus; and a maximum recirculation cycle parameter indicative of the maximum number of recirculation events that may be experienced by the cartridge.  It is these limitations found in the claims, as they are claimed in the combination of, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.
The primary reason for the allowance of claims 10-12 and 14-22 is the inclusion of the limitation of a printing material supply cartridge that includes a storage medium .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Smith (US 11,097,550) discloses an electronic data storage device for use with a cartridge for storing and dispending liquid for use with an inkjet printer, the electronic data storage device storing printing data, wherein the printing data comprises at least one of: liquid density data, liquid conductivity data, recirculation data, and printer geometry data.  Begeal et al (US 9,649,848) disclose a non-transitory computer readable medium embodying programmed instructions which, when executed by a processor of a DOD printing system, direct the processor to detect a start of an ink recirculation cycle, and to collocate a recirculation cap proximate to nozzles of a DOD print head.  Asami (US 8,197,046) discloses an ink circulation path is formed by an ink head, a first tank, a second tank, and a pump. The ink-jet printer switches between an ink-circulation state and a no ink-circulation state during a printing operation, and is capable of performing printing in either of the states.  Kanaya et al (US 6,517,175) disclose a method to precisely estimate an amount of ink consumption and thereby monitor a residual quantity of ink remaining in an ink reservoir with high accuracy.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN H DO whose telephone number is (571)272-2143.  The examiner can normally be reached on M-F 7:5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AN H DO/Primary Examiner, Art Unit 2853